Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 15th 2022 has been entered.  Claims 1 – 18 remain pending.  The rejections of claims 2 and 3 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.  Claims 19 – 33 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin (WO-2018002505-A1, using US-20190161713-A as the English translation equivalent), in view of Xu (“Cloudy wheat beer enriched with okra [Abelmoschus esculentus (L.) Moench]: Effects on volatile compound and sensorial attributes”) and Wyeast (“Wyeast Tanal A”), with evidence from BeerAdvocate (“Tanal A from wyeast”) and PubChem (“Gallotannin”).
Regarding claims 1 – 3 and 5 – 8, Gosselin teaches using yeast extract to stabilize beer haze [0023].  The yeast in the yeast extract is selected from Saccharomyces, Kluyveromyces, Torula, and Candida yeast [0046]. The yeast extract concentration for beer is 30 — 50g/hL (300 — 500 ppm) [0051].  It is possible to add one or more clouding agents, depending on the desired amount of haze or turbidity [0014].  	
Gosselin does not teach the use of a yeast in an amount of 0 – 95 wt%, tannin in an amount of 2 – 98 wt%, or a hydrocolloid in an amount of 2 – 98 wt% of the clouding agent.
Xu teaches adding okra to the brewing process of beer to introduce pectin [Fig 1].  As the pectin amount increases, the turbidity also increases, with the pectin concentration from adding fresh okra being 26 – 27.4 mg/L (26.0 – 27.4 ppm) [Table 1].  The increased amount of pectin from the okra improves the yeast suspending ability which in turn increases turbidity in wheat beers [pg 293, ¶1].
Wyeast teaches the use of Tanal A (tannic acid) as a clouding agent that enhances yeast and colloidal suspensions in beer [pg 1, ¶1].  The recommended dosage is 4.5g/1.17hL (38.5 ppm) [Dosage].  Discussion on the BeerAdvocate web form, dated October 28th, 2015, discloses that Tanal A was available to a person having ordinary skill in the art before the effective filing date of the instant application [1st post, posted by ECCS].  PubChem teaches that Tannic acid is also known as Gallotannin [Synonyms].
It would have been obvious for a person having ordinary skill in the art to combine the yeast extract of Gosselin, the pectin of Xu, and the tannic acid of Wyeast to create a single composition capable of creating turbidity in beer as Gosselin teaches that more than one clouding agent can be combined, depending on the desired amount of haze in the final product, and the components have all been shown to increase cloudiness in beer.
In regards to the concentrations of tannin, hydrocolloid, and yeast extract in the clouding agent, Gosselin teaches using 300 – 500 ppm yeast extract.  Xu teaches using 26.0 – 27.4 ppm pectin as a clouding agent.  Wyeast teaches using 38.5 ppm of tannic acid to create beer haze.  This results in a clouding agent with 6.8 – 10.6% tannic acid, 4.8 – 7.1% pectin, and 82.3 – 88.4% yeast extract.  
Regarding claim 4, Wyeast teaches the use of tannic acid in beer but is silent as to the source of the tannic acid used. However, the source does not provide a patentable distinction in the absence of a convincing showing that a tannic acid from one of the claimed sources is materially different from that used to meet claim 2.
Regarding claim 9, Xu teaches the hydrocolloid being used to suspend the yeast which increases the turbidity of the beverage.  It would have been obvious for a person having ordinary skill in the art to alter the concentrations of hydrocolloid and yeast extract through routine experimentation to find the optimum turbidity as the amount of hydrocolloid directly affects the amount of yeast in suspension.
Regarding claims 10, 11, 13, 14, 16, and 17, Gosselin teaches the proteins and polyphenols in beer combining to create beer haze [0007].  The polyphenols bind to the proteins, creating a permanent haze [0010].  Tannic acid is a polyphenol.  Therefore, the clouding agent of Gosselin, Xu, and Wyeast would bind with the proteins in the beer to create a haze.
Regarding claims 12, 15, and 18, Xu indicates that the degree of turbidity is based on the amount of pectin added [Table 1].  Wyeast indicates the amount of tannic acid used is dependent on the amount of protein in the beer, which is itself a component in beer haze [Dosage].  Gosselin provides a wide range of yeast extract that can be added to obtain the desired haze [0050].  It would have been obvious to a person having ordinary skill in the art to modify the amount of the clouding agent added to the beverage so as to get the desired cloudiness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments, filed April 15, 2022, have been fully considered.
The rejections of claims 2 and 3 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.
Applicant’s arguments with respect to the rejection of claims 1 - 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Gosselin, Wyeast, and Xu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799